Citation Nr: 1013630	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1955 to May 1959. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied service connection 
for bilateral hearing loss.

In a June 2005 decision, the Board denied the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a Memorandum Decision dated May 9, 2007, the 
Court vacated the Board's decision and remanded the case.  In 
essence, the Court stated that the June 2003 VA examiner's 
negative nexus opinion, relied upon by the Board, was 
inadequate for adjudication purposes and that the Board 
failed to address the credibility of the Veteran's lay 
statements as to continuity of symptomatology.  

In light of the Court's decision, in November 2007, the Board 
remanded the Veteran's claim for additional evidentiary 
development.  After the additional development requested by 
the Board was accomplished, the RO denied the Veteran's claim 
in a November 2008 supplemental statement of the case (SSOC).  
The case is once again before the Board. 

Issue not on appeal

In the above-mentioned July 2003 rating decision, the RO also 
denied the Veteran's claim of entitlement to service 
connection for tinnitus.  The Veteran appealed this decision 
to the Board where it was denied in the June 2005 decision.  
While this issue was remanded by the Court in May 2007, and 
by the Board in November 2007, the RO granted service 
connection for tinnitus in a November 2008 rating decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection]. Therefore, the issue of entitlement to service 
connection for tinnitus has been resolved and is no longer in 
appellate status.
FINDING OF FACT

The evidence of record is in equipoise as to whether the 
Veteran's current bilateral hearing loss disability is 
related to acoustic trauma in his military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
bilateral hearing loss disability.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision.  

Stegall concerns

In November 2007, the Board remanded the case to the AMC in 
order to obtain a medical nexus opinion and provide the 
Veteran with updated notice of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Veteran's claim was then to be 
readjudicated.

The record reveals that the AMC mailed the Veteran corrective 
VCAA notice letters on February 1, 2008 and March 21, 2008.  
Additionally, the AMC obtained the requested medical nexus 
statement in October 2008.  The claim was readjudicated via 
the November 2008 SSOC.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance]; see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall 
VA is required to comply with remand orders, substantial 
compliance, not absolute compliance, is required]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran in April 2003, February 2008, and March 2008.  These 
letters informed the Veteran of what evidence was required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  The February 2008 
and March 2008 letters informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant 
with Pelegrini.  However, since the case was readjudicated 
thereafter, there has been no prejudice to the Veteran in 
this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).


The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with two VA examinations.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

The Court's May 2007 Decision identified deficiencies in VA's 
previous efforts to assist the Veteran.  As was noted on 
pages 1-2 of the May 2007 Memorandum Decision, the June 2003 
VA examiner's opinion was found to be insufficient for 
adjudication purposes.  Specifically, the Court stated that 
the examination opinion was conclusory and that given the 
Veteran's in-service noise exposure and his reported history 
of hearing loss after service, the examination report raised 
more questions than it answered.  In light of the Court's 
decision, the Veteran was afforded another VA examination in 
order to remedy the error previously identified.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with another VA examination in 
September 2008 and an addendum was obtained in October 2008. 
 The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audio 
examination and rendered appropriate diagnoses and opinion 
consistent with the remainder of the evidence of record; 
supporting rationale was provided for the opinion proffered.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  



Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has secured the services of an attorney.  
He has declined to exercise the option of a personal hearing. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); 
see also VA Under Secretary for Health letter dated October 
4, 1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence and the individual making the 
observation is found to be credible.  See 38 C.F.R. § 
3.303(b) (2009).

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2009).  

The May 2007 Court Order

As was described in the Introduction, this case was remanded 
by the Court in a May 2007 Memorandum Decision.  The Board 
initially wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the matter of 
entitlement to service connection for bilateral hearing loss 
has been undertaken with that obligation in mind.

In the May 2007 decision, the Court held that the June 2003 
VA examiner's opinion relied upon by the Board was inadequate 
for adjudication purposes.  Specifically, the Court noted 
that despite the Veteran's in-service acoustic trauma, the VA 
examiner did not discuss whether hearing loss "was 
progressive over time or whether [it would] manifest 
immediately upon exposure to loud noises, such that the 
failure to report the hearing loss . . . at the time of 
separation would be unusual."  

The Court also indicated that the Board inadequately 
addressed the Veteran's statements regarding his hearing 
loss.  Specifically, the Court stated that while the Veteran 
lacks the "expertise to explain the etiology of his 
disabilit[y] he is competent to testify as to the symptoms of 
hearing loss" and the Board made no findings of credibility 
with regard to his statements.  Finally, the Court stated 
that the Board's reasons and bases for rejecting presumptive 
service connection was inadequate since it was unclear 
whether the Board based its rejection on the fact that there 
were no clinical manifestations of hearing loss within one 
year of separation from service or whether the Board was 
rejecting the Veteran's testimony about the symptoms he 
experienced after separation from service.  

Factual background 

The service medical records show that an audiometric 
examination conducted in conjunction with examination for 
enlistment in service, in August 1955, revealed right ear 
whispered voice readings of 15/15. Left ear whispered voice 
was also 15/15.  The Veteran denied any ear trouble in a 
report of medical history completed at that time.

During service, there is no indication of any complaints or 
treatment relating to bilateral hearing loss.

Upon separation examination in May 1959, right ear whispered 
voice readings were again 15/15. Left ear whispered voice was 
also 15/15. Additionally, spoken voice results of 15/15 were 
indicated bilaterally.  The Veteran continued to deny any ear 
problems in a contemporaneous report of medical history.

The post-service medical records are absent any complaints or 
findings relating to hearing loss until March 2001. At that 
time, a VA outpatient treatment record revealed a diagnosis 
of bilateral high frequency sensorineural hearing loss above 
2 khz. His speech discrimination was good and tympanograms 
were within normal limits.

In June 2003, the Veteran was examined by VA. He reported a 
history of bilateral hearing loss with an onset during 
military service in the 1950s. He indicated that he was 
exposed to excessive noise working in the infantry line 
company during training exercises. He reported he had been 
exposed to machine guns, naval gunfire and mortars, without 
use of ear protection.  He additionally indicated that, in 
1956, he accidentally triggered a trip wire that set off an 
explosion next to his right ear.  At the time, he experienced 
hearing loss in the right ear for one day, which then 
resolved.  Following service, the veteran worked in a machine 
shop for 25 years, wearing ear protection.

In the June 2003 examination report, the VA examiner noted 
that the Veteran's hearing was normal upon his entrance and 
separation from the military.  Based on these findings, the 
examiner stated that "it is not at least as likely as not 
that hearing loss is related to [the Veteran's] military 
service."

During the September 2008 VA examination, the Veteran stated 
that he was exposed to noise from gunfire and explosions in 
training.  The examination report also documents that the 
Veteran worked as a machinist for thirty years following 
service.  He reported owning motorcycles and participating in 
recreational shooting. 

As discussed in more detail below, in an October 2008 
addendum to the September 2008 VA examination report, the 
examiner opined that the Veteran's current bilateral hearing 
loss disability "is not as likely as not related to his 
military service, but more likely related to post-military 
noise exposure." 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In the present case, the evidence of record establishes a 
current disability.  Indeed, the June 2003 and September 2008 
VA examinations revealed audiologic findings meeting the 
criteria for hearing loss disability for VA purposes under 
38 C.F.R. § 3.385 (2009).  Thus, the first element of a 
service connection claim has been satisfied here. 

With respect to the second element, incurrence of an in-
service disease or injury, the Veteran has described his 
military duty to involve exposure to machine guns, naval 
gunfire and mortars without the use of ear protection.  A 
review of the Veteran's DD 214 reveals that his military 
occupational specialty (MOS) was a rifleman.  Accordingly, 
the Board finds that the Veteran's description of acoustic 
trauma is consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154(a).  The second Hickson element has 
therefore been met. 

As noted above, the Court observed that the June 2003 VA 
examination report did not discuss the underlying disability 
of hearing loss and whether or not it can develop 
progressively "over time or whether [it will] manifest 
immediately upon exposure to loud noises, such that the 
failure to report the hearing loss . . . at the time of 
separation would be unusual."  As indicated in the 
Introduction, the Board remanded the Veteran's claim in an 
attempt to obtain a medical opinion that would answer this 
question.  

The Veteran was afforded an additional VA examination in 
September 2008.  An addendum to the examination report was 
provided in October 2008.  While the VA audiologist did not 
specifically address the question posed by the Court, he did 
indicate that the 15/15 whisper test at the time of his 
separation physical examination did not rule out the presence 
of high frequency hearing loss at that time, but rather, 
served to "suggest his hearing was grossly normal."  The 
examiner opined that the Veteran's hearing loss disability 
was not as likely as not related to his military service, but 
more likely related to post-military noise exposure.  

The failure of the VA examiner to specifically address the 
question posed by the Court results in prejudice to the 
Veteran.  See Dyment, supra; and Stegall v. West, 11 Vet. 
App. 268 (1998) (A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.)  As the September 2008 VA examiner did not address 
whether a hearing loss disability can develop over time or is 
immediately apparent after acoustic trauma, the examiner 
failed to address a possible basis for allowance of the 
claim.  Nevertheless, it is significant to note that the 
September 2008 VA examiner opined in the October 2008 
addendum that as the Veteran had related the onset of 
tinnitus to a specific incident in service (an explosion 
while in training), it was as likely as not that his tinnitus 
was related to some degree to that incident while in the 
military.  The Board finds that the clinical significance of 
such acoustic trauma in service to current ear disability, as 
attested to by the VA examiner, has not been excluded with 
regard to the Veteran's other ear disability, namely hearing 
loss.  Further, the September 2008 examiner indicated that 
the 15/15 whisper test at the time of his separation physical 
examination did not rule out the presence of high frequency 
hearing loss at that time.  As such, the Board finds that the 
VA examiner's October 2008 addendum opinion as to the 
clinical significance of acoustic trauma in service relative 
to current ear disability (tinnitus), without exclusion of 
relevance to other current ear disability (hearing loss 
disability), and that the 15/15 whisper test at the time of 
his separation physical examination did not rule out the 
presence of high frequency hearing loss at that time, renders 
the evidence of record in equipoise as to the claim.  With 
resolution of doubt in the Veteran's favor, the Board finds 
that the record supports a grant of service connection for 
bilateral hearing loss disability.  

The Court's May 2007 Memorandum Decision also stated that the 
Board did not make any credibility findings with regard to 
the Veteran's statements in rejecting presumptive service 
connection.  As the benefit sought is granted in this Board 
decision, a discussion as to presumptive service connection 
is rendered moot.  Nevertheless, the Board notes that while 
the Veteran is competent to report observation of decreased 
hearing within one year of service, even if the Board finds 
him credible in this regard, he is not competent to assess 
whether the level of his decreased hearing meets audiometric 
standards set forth in the rating criteria for a compensable 
rating.  See 38 C.F.R. §§ 4.85, 4.86 (2009); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The Court stated that the Board's statement of reasons and 
bases for rejecting presumptive service connection was 
inadequate.  As noted by the Court, "[t]he Board based its 
rejection on the fact that there were no 'clinical 
manifestations' of hearing loss . . . within one year of [the 
Veteran's] leaving service, however, it is unclear if this 
means no medical records from that time period reflecting his 
disabilities or whether the Board was rejecting [the 
Veteran's] testimony about the symptoms he experienced during 
that time period."  The Court further indicated that 
"nothing precludes the Board from finding presumptive 
service connection based on a finding that the symptoms [the 
Veteran] reports he experienced during the one-year period 
after leaving service are deemed to be credible evidence of 
hearing loss . . . to a degree of 10 percent."  

The record contains conflicting statements from the Veteran 
as to when he noticed that he had a hearing loss disability.  
To the extent the Veteran argues that he separated from 
service with bilateral hearing loss, as a lay person he is 
certainly competent to testify to symptoms he experienced.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, the 
September 2008 VA examiner acknowledged that the Veteran 
might have separated from service with a degree of high 
frequency hearing loss, however 38 C.F.R. § 3.385 states that 
impaired hearing will be considered a disability for VA 
purposes when it meets a specific audiometric threshold.  As 
a lay person the Veteran is not competent to testify that his 
hearing loss met this level upon separation or within one 
year of separation from service.

Moreover, even if the Board were to assume the existence of 
bilateral hearing loss "disability," as defined by 
38 C.F.R. § 3.385, within one year of his separation from 
service [which it does not], there is still no evidence of 
record to indicate that the Veteran's hearing loss disability 
equated to at least a 10 percent disability level within one 
year of separation from service, and the Veteran is not 
competent to assess the level of decreased hearing in this 
regard.  38 C.F.R. §§ 4.84, 4.86; Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Indeed, during the June 2003 VA 
examination, the Veteran indicated that his hearing loss 
disability had "progressively worsened over the years" to 
his present level.  However, as demonstrated immediately 
below, when the audiometric findings of the June 2003 and 
September 2008 VA examinations are applied to the ratings 
schedule, the Veteran's disability still does not equate to a 
10 percent disability rating.

On VA audiological evaluation in June 2003, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	20	15	15	65	60	39
Right (dB)	20	15	20	40	75	38

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warrants a noncompensable 
disability rating.  That is, the combination of level I in 
the right ear with level I in the left ear obtained in the 
June 2003 audiological examination results in a 
noncompensable rating.  

On VA audiological evaluation in September 2008, puretone 
thresholds were as follows:



Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	35  	30	30	75	75	53
Right (dB)	20	15	25	50	70	40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warrants a noncompensable 
disability rating.  That is, the combination of level I in 
the right ear with level I in the left ear obtained in the 
September 2008 audiological examination results in a 
noncompensable rating.  

These audiometric findings, along with the Veteran's 
statement that his hearing loss has gotten progressively 
worse since separation, suggests that his hearing disability 
could not have been 10 percent compensable within one year of 
discharge. 

Conclusion

In sum, for the reasons and bases expressed above, the Board 
finds that with application of 38 C.F.R. § 3.303(d), and 
resolution of doubt in the Veteran's favor, the evidence of 
record supports the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


